ON RECONSIDERATION
MILLS, Judge.
By its opinion of 20 August 1976, 336 So.2d 435, the Court remanded this case to the trial court for the purpose of inquiring into the circumstances surrounding the State’s failure to furnish the name of a rebuttal witness in response to Frazier’s discovery demand, and for the purpose of determining whether the noncompliance of the State with this rule of procedure resulted in prejudice to Frazier.
The trial court has properly inquired into the circumstances and has entered an order that no prejudice resulted to Frazier. We have reviewed the record provided us by the trial court and agree.
Accordingly, the judgment and sentence are affirmed.
BOYER, Chief Judge, and McCORD, J., concur.